Exhibit 10.2

 

June 29, 2004

 

Alan E. Dow, Ph.D.

Via Hand Delivery

 

Re: Separation Agreement

 

Dear Alan:

 

This letter sets forth the terms and conditions of our agreement (the
“Separation Agreement”) regarding the termination of your employment with Vical
Incorporated (the “Company”). This Separation Agreement shall be effective as
specified in Section 12 below.

 

1. SEPARATION DATE. Effective July 30, 2004 your employment by the Company will
terminate (the “Separation Date”).

 

2. VACATION LEAVE. You shall use all of your accrued vacation earned through
June 30, 2004, during the month of July, 2004. You will not be eligible to
accrue vacation during the period of July 1 – July 30, 2004. While you are on
vacation during July, 2004, you will receive your base salary in effect as of
June 30, 2004, in accordance with the Company’s standard payroll practices and
policies.

 

3. SEVERANCE PAYMENT. Pursuant to the employment agreement between you and the
Company of May 30, 2001 (the “Employment Agreement”), following the Effective
Date of this Separation Agreement (as defined below in Section 12) and in
consideration of your promises, releases, and covenants in this Separation
Agreement, the Company shall continue to pay your base salary at the rate in
effect as of the Separation Date for a period of six months following the
Separation Date, subject to standard deductions and withholdings (the “Salary
Continuation”). The provisions of Section 8(d) of the Employment Agreement
notwithstanding, the Salary Continuation shall not be reduced by any
compensation you earn following the Separation Date.

 

4. EXPENSE REIMBURSEMENT. No later than July 30, 2004, you shall submit all
final documented expense reimbursement statements reflecting all business
expenses you incurred prior to June 30, 2004, if any, for which you seek
reimbursement. The Company shall reimburse your expenses pursuant to Company
policy and its regular business practices.

 

5. OTHER COMPENSATION AND BENEFITS. On or before June 30, 2004, you will be paid
all accrued salary earned through that date. Your right to exercise any vested
stock options shall be controlled by the specific terms of the relevant stock
option grant(s), stock option agreement(s), and Company stock option plan(s).
Except as expressly provided herein, you acknowledge and agree that you are not
entitled to and will not receive any additional



--------------------------------------------------------------------------------

compensation, severance, stock options, stock, equity or equity rights, pay,
vacation or paid time off pay, or benefits from the Company.

 

6. COBRA. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your health insurance benefits after
the Separation Date. The Company will pay the cost of COBRA medical insurance
for you and your family on the same terms as you currently enjoy for the period
of six (6) months following the Separation Date. Later, you may be able to
convert to an individual policy through the provider of the Company’s health
insurance, if you wish. You will be provided with a separate notice of your
COBRA rights.

 

7. RETURN OF COMPANY PROPERTY. On or before June 30, 2004, you shall return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, notebooks, memoranda, correspondence drawings,
books and records, plans and forecasts, financial information, personnel
information, sales and marketing information, research and development
information, specifications, computer-recorded information, tangible property,
credit cards, entry cards, equipment, identification badges and keys, and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof).

 

8. PROPRIETARY INFORMATION OBLIGATIONS. You hereby acknowledge that you have had
access to confidential and proprietary information and trade secrets of the
Company in connection with your relationship therewith. You hereby acknowledge
that such information includes, but is not limited to: (a) inventions,
developments, designs, applications, improvements, trade secrets, formulae,
know-how, methods or processes, discoveries, techniques, plans, strategies and
data (hereinafter “Inventions”); and (b) plans for research, development, new
products, marketing and selling, information regarding business plans, budgets
and unpublished financial statements, licenses, prices and costs, information
concerning potential and existing suppliers and customers and information
regarding the skills and compensation of employees of the Company (collectively,
with Inventions, hereinafter referred to as “Proprietary Information”). In view
of the foregoing, you hereby agree, warrant and acknowledge that:

 

(a) You will surrender and deliver to the Company all documents, notes,
laboratory notebooks, drawings, specifications, calculations, sequences, data
and other materials of any nature pertaining to your work with the Company, and
any documents or data of any description (or any reproduction of any documents
or data) containing or pertaining to any of the foregoing Proprietary
Information.

 

(b) You have held and will continue to hold in confidence and trust all
Proprietary Information and shall not use or disclose any Proprietary
Information or anything related to such information without the prior written
consent of the Company.

 

(c) You have assigned to the Company your entire right, title and interest in
and to any and all Inventions (and all proprietary rights with respect thereto)
whether or not patentable or registrable under copyright or similar statutes,
made, conceived of, reduced to practice, or



--------------------------------------------------------------------------------

learned, by you, either alone or jointly with others, during the course of your
relationship with the Company.

 

(d) You will assist the Company in every proper way to obtain, and from time to
time enforce, United States and foreign proprietary rights relating to
Inventions in any and all countries. To that end you will execute, verify and
deliver such documents and perform such other acts (including appearances as a
witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining and enforcing such proprietary
rights and the assignment thereof. In addition, you will execute, verify and
deliver assignments of such proprietary rights to the Company or its designee.
Your obligation to assist the Company with respect to proprietary rights
relating to such Inventions in any and all countries shall continue beyond the
termination of your employment, but the Company shall compensate you at a
reasonable rate after your termination for the time actually spent by you at the
Company’s request on such assistance.

 

(e) In the event the Company is unable for any reason, after reasonable effort,
to secure your signature on any document needed in connection with the actions
specified in the preceding paragraph, you hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as your agents
and attorneys in fact, which appointment is coupled with an interest, to act for
and in your behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of the preceding paragraph
with the same legal force and effect as if executed by you. You hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which you
now or may hereafter have for infringement of any proprietary rights assigned
hereunder to the Company.

 

(f) Your breach of the foregoing agreements and acknowledgments will result in
unique and special harm to the Company and therefore the Company shall have the
right to enforce this Agreement and any of its provisions by injunction,
specific performance or other equitable relief without prejudice to any other
rights and remedies that the Company may have for a breach of this Agreement.

 

(g) You acknowledge your continuing obligation to comply with any proprietary
information and inventions agreement (“PIIA”) between you and the Company, both
before and after the Separation Date. You represent that you have not violated
and will not violate the PIIA prior to the Effective Date.

 

9. NONDISPARAGEMENT. You and the Company agree that each will not at any time
disparage the other (including the Company’s officers, directors, employees,
shareholders and agents), in any manner likely to be harmful to the other or the
other’s business, business reputation or personal reputation; provided that each
shall respond accurately and fully to any questions, inquiry or request for
information when required by legal process.

 

10. CONFIDENTIALITY. The provisions of this Separation Agreement shall be held
in strictest confidence and shall not be publicized or disclosed in any manner
whatsoever. Notwithstanding the prohibition in the preceding sentence: (a) you
may disclose this Separation Agreement, in confidence, to your immediate family;
(b) the parties may disclose this Separation Agreement in confidence to their
attorneys, accountants, auditors, tax preparers, and financial



--------------------------------------------------------------------------------

advisors; and (c) the Company may disclose this Separation Agreement as
necessary to complete any sale transaction and to comply with any reporting
requirements; and (d) the parties may disclose this Separation Agreement insofar
as such disclosure may be necessary to enforce its terms or as otherwise
required by law.

 

11. RELEASE OF CLAIMS. In exchange for the promises and covenants set forth
herein, you hereby release, acquit, and forever discharge the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, attorneys, shareholders, partners, successors, assigns, affiliates,
customers, and clients of and from any and all claims, liabilities, demands,
causes of action, costs, expenses, attorneys’ fees, damages, indemnities and
obligations of every kind and nature, in law, equity, or otherwise, known and
unknown, suspected and unsuspected, disclosed and undisclosed, arising out of or
in any way related to agreements, acts, or conduct at any time prior to the
Effective Date, including, but not limited to: all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company, the termination of that employment, and the
Company’s performance of its obligations as your former employer; claims or
demands related to salary, bonuses, commissions, stock, stock options, the
issuance or re-purchase of restricted stock, put rights, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the
California Fair Employment and Housing Act; the federal Civil Rights Act of
1964, as amended; the federal Age Discrimination in Employment Act (“ADEA”), as
amended; the federal Americans With Disabilities the Employee Retirement Income
Security Act; tort law; contract law; wrongful discharge; discrimination;
harassment; fraud; defamation; emotional distress; and breach of the implied
covenant of good faith and fair dealing.

 

12. ADEA. You acknowledge that you are knowingly and voluntarily waiving and
releasing any rights you may have under ADEA. You also acknowledge that the
consideration given for the waiver in the above paragraph is in addition to
anything of value to which you were already entitled. You are advised by this
writing, as required by the ADEA that: (a) your waiver and release do not apply
to any claims that may arise after you sign this Separation Agreement; (b) You
should consult with an attorney prior to executing this release; (c) You have
twenty-one (21) days within which to consider this release (although you may
choose to voluntarily execute this release earlier); (d) You have seven (7) days
following the execution of this release to revoke the Separation Agreement; and
(e) this Separation Agreement will not be effective until the eighth day after
this Separation Agreement has been signed both by you and by the Company and the
revocation period has expired (the “Effective Date”).

 

13. SECTION 1542 WAIVER. In giving the releases herein, which includes claims
which may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the Civil Code of the State of California which reads
as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.



--------------------------------------------------------------------------------

You hereby expressly waive and relinquish all rights and benefits under this
section and any law or legal principle of similar effect in any jurisdiction
with respect to claims released hereby.

 

14. NO ADMISSIONS. The parties hereto hereby acknowledge that this is a
compromise settlement of various matters, and it shall not be construed to be an
admission of any liability or obligation by either party to the other party or
to any other person whomsoever.

 

15. ARBITRATION. To ensure rapid and economical resolution of any disputes which
may arise under this Separation Agreement, you and the Company agree that any
and all disputes or controversies of any nature whatsoever, arising from or
regarding the interpretation, performance, enforcement or breach of this
Separation Agreement shall be resolved by confidential, final and binding
arbitration (rather than trial by jury or court or resolution in some other
forum). Any arbitration proceeding pursuant to this Separation Agreement shall
be conducted by the Judicial Arbitration & Mediation Service (“JAMS”) in San
Diego, California, under the then-existing JAMS rules.

 

16. ENTIRE AGREEMENT. This Separation Agreement, including all exhibits,
constitutes the complete, final and exclusive embodiment of the entire agreement
between you and the Company with regard to the subject matter hereof. This
Separation Agreement is entered into without reliance on any promise or
representation, written or oral, other than those expressly contained herein,
and supercedes any such promises or representations. This Separation Agreement
may not be modified except in a writing signed by you and a duly authorized
officer of the Company. Each party has carefully read this Separation Agreement,
has been afforded the opportunity to be advised of its meaning and consequences
by his or its respective attorneys, and signed the same of his or its free will.

 

17. SUCCESSORS AND ASSIGNS. This Separation Agreement shall bind the heirs,
personal representatives, successors, assigns, executors, and administrators of
each party, and inures to the benefit of each party, its agents, directors,
officers, employees, servants, heirs, successors and assigns.

 

18. APPLICABLE LAW. This Separation Agreement shall be deemed to have been
entered into and shall be construed and enforced in accordance with the laws of
the State of California as applied to contracts made and to be performed
entirely within California.

 

19. SEVERABILITY. If a court, arbitrator, or other authority of competent
jurisdiction determines that any term or provision of this Separation Agreement
is invalid or unenforceable, in whole or in part, then the remaining terms and
provisions hereof shall be unimpaired, and the invalid or unenforceable term or
provision shall be replaced with a valid and enforceable term or provision that
most accurately represents the parties’ intention with respect to the invalid or
unenforceable term or provision.

 

20. AUTHORITY. You warrant and represent that there are no liens or claims of
lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein and that you are duly authorized to
give the release granted herein.



--------------------------------------------------------------------------------

21. COUNTERPARTS. This Separation Agreement may be executed in two counterparts,
each of which shall be deemed an original, all of which together shall
constitute one and the same instrument.

 

22. SECTION HEADINGS. The section and paragraph headings contained in this
Separation Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Separation Agreement.

 

Sincerely,

VICAL INCORPORATED

/s/ Vijay B. Samant

Vijay B. Samant

President and Chief Executive Officer

 

HAVING READ AND UNDERSTOOD THE FOREGOING, I HEREBY AGREE TO THE TERMS AND
CONDITIONS STATED ABOVE.

 

/s/ Alan E. Dow

     

Dated: June 30, 2004

Alan E. Dow, Ph.D.        